Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, as the closest reference(s), HERTEL discloses (abstract) a method of operating a facility (c.6, ll.15-27), the method (fig.2) comprising: 
identifying 42, by a controller, a ground vehicle approaching a restricted access area (c.2, ll.56 – c.3, ll.6; c.6, ll.1-14); 
determining 44-48, by the controller, if the identified ground vehicle is authorized to enter the restricted access area; 
permitting, by the controller, the identified ground vehicle to enter the restricted access area when the controller determines that the identified ground vehicle is authorized to enter the restricted access area;
and activating (i.e. step 54), by the controller, protective action (fig.2) when the controller determines that the identified ground vehicle (i.e. performed within steps 48-54) is not authorized to enter the restricted access area.
WRIGHT teaches (abstract) in a similar field of invention, of tracking logging of vehicle access (claim 1), the system and method of using detectable visible identifiers (i.e. barcodes 14) of ground vehicles and comparing visible identifier to a database (i.e. database with tractor vehicle numbers (VIN) tractor codes (i.e. bar codes) operate with comparison based on scheduled entry times with transportation schedule database 44) which stores identifiers of authorized vehicles or classes of vehicles (i.e. being derived from vehicle numbers which would describe class of vehicle – which can be interpreted to be a specific vehicle type).
BRAMBLET teaches (abstract) in a similar field of invention (fig.1), for prevention of unauthorized access by tailgating and reverse entry (detection, alarm, recording and prevention), 
This combination of references fails to clearly show:
All amendments including the limitations of an autonomous ground vehicle and its functions.
	The same reasoning is applied to claims 8 and 17.
These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        12/28/2021